DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 20-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20 (and thus the dependent claims), the limitation “predominantly” is unclear.  While predominantly normally means at least 50%, it is unclear what this is with respect to.  Is this predominantly by weight?  By volume?  By moles?  The specification defines “predominantly by weight one or more thermoplastic elastomers”, however is silent on “predominantly” alone.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 20-36 and 42-49 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 2014/030558 (herein Abad).
As to claim 20, Abad discloses a tire (tyre, labeled 10, see abstract, figure 1 and examples) comprising a tread (labeled 14 in figure 1), a crown with a crown reinforcement (labeled S and 26 respectively), a carcass reinforcement (labeled 30) anchored to the two beads (labeled B) and extending from one sidewall (labeled F) to the other.  See paragraph 113-119, figures 1-3 and examples.  The tread comprises a thermoplastic elastomer matrix (paragraph 99 and 103) comprising a thermoplastic elastomer comprising elastomer blocks and thermoplastic blocks (paragraph 5, 34-35 and examples).  The thermoplastic elastomer is the predomination fraction by weight (paragraph 95).  
The composition comprises a crosslinking system such as peroxides.  See paragraph 98.  Thus, Abad teaches the same composition and teaches that peroxide can be utilized as a suitable crosslinking system from a finite list of choices.  All limitations are met.
As to claims 21-22, see paragraph 40 teaching below 10 oC.  
As to claims 23-25, the Mn is 35,000 to 250,000 g/mol.  See paragraph 58.
As to claim 26, the elastomer block comprises ethylenic elastomers.  See paragraph 49-50.
As to claim 27 polybutadiene.  See paragraph 52, 90-91 and examples.
As to claims 28-30, the thermoplastic block comprises polystyrene.  See paragraph 83, 90 and examples.
As to claim 31, the thermoplastic elastomer is SEBS, etc.  See paragraph 89 and examples.
As to claims 32-36, the amount of thermoplastic elastomer in the (only) matrix is preferably 100 phr.  See paragraph 95 and examples.
As to claims 42-44, the tread comprises a plasticizing agent such as parrafinic oils (liquid).  See paragraph 100.
As to claim 46-48, sulfur and accelerators are not required and are optional.  
As to claim 49, antioxidants are optional (not required).  See paragraph 98.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20-36 and 42-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/030558 (herein Abad).
It is the examiner’s position that the claims are rendered over the broader disclosure of Abad.  As elucidated above, Abad teaches each of the components while listing peroxide in a finite list.
As to claim 20, Abad discloses a tire (tyre, labeled 10, see abstract, figure 1 and examples) comprising a tread (labeled 14 in figure 1), a crown with a crown reinforcement (labeled S and 26 respectively), a carcass reinforcement (labeled 30) anchored to the two beads (labeled B) and extending from one sidewall (labeled F) to the other.  See paragraph 113-119, figures 1-3 and examples.  The tread comprises a thermoplastic elastomer matrix (paragraph 99 and 103) comprising a thermoplastic elastomer comprising elastomer blocks and thermoplastic blocks (paragraph 5, 34-35 and examples).  The thermoplastic elastomer is the predomination fraction by weight (paragraph 95).  
The composition comprises a crosslinking system such as peroxides.  See paragraph 98.  Thus, Abad teaches the same composition and teaches that peroxide can be utilized as a suitable crosslinking system from a finite list of choices.  Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).  In light of this discussion, it is apparent that the presently claimed invention is arrived at by choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person of ordinary skill in the art at 
As to claims 21-22, see paragraph 40 teaching below 10 oC.  
As to claims 23-25, the Mn is 35,000 to 250,000 g/mol.  See paragraph 58.
As to claim 26, the elastomer block comprises ethylenic elastomers.  See paragraph 49-50.
As to claim 27 polybutadiene.  See paragraph 52, 90-91 and examples.
As to claims 28-30, the thermoplastic block comprises polystyrene.  See paragraph 83, 90 and examples.
As to claim 31, the thermoplastic elastomer is SEBS, etc.  See paragraph 89 and examples.
As to claims 32-36, the amount of thermoplastic elastomer in the (only) matrix is preferably 100 phr.  See paragraph 95 and examples.
As to claims 42-44, the tread comprises a plasticizing agent such as parrafinic oils (liquid).  See paragraph 100.
As to claim 46-48, sulfur and accelerators are not required and are optional.  
As to claim 49, antioxidants are optional (not required).  See paragraph 98.

Claim 20-36 and 42-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/030558 (herein Abad) in view of US 3,814,160 (herein Creasey).
The discussion with respect to Abad set-forth above is incorporated herein by reference.
As to claims 37-41, Abad is silent on the specifics of the peroxide crosslinker.  
Creasey discloses similar tire rubber compositions for treads.  See abstract, col. 3 and examples.  Creasey teaches that the rubber composition used in treads contain a peroxide system of 1-6 parts dicumyl peroxide which are conventionally used.  See col. 3, lines 53-67.
It would have been obvious at the time of the invention to have modified the tire of Abad with the specific amounts of 1-6 parts dicumyl peroxide as taught by Creasey because one would want to utilize peroxide systems are conventionally utilized.  See col. 3, lines 53-67.
As to claim 50, Abad discloses that the composition is extruded (paragraph 102-103) into a tread.  Creasey discloses that the treads are then applied to the tire (carcass), followed by curing, describing this method as conventional means.  See col. 4, lines 30-50 and examples.
It would have been obvious to have prepared the tread by first extruding following by placing into the tire than curing as taught by Creasey because Creasey teaches that this is the conventional means of preparing tires.  See col. 4, lines 30-50 and examples.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764